TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 10, 2021



                                     NO. 03-19-00070-CV


                             Vergo Patio Gardens, Inc., Appellant

                                                v.

                           Railroad Commission of Texas, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
         REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 19, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment affirming the Commission’s order. Therefore, the judgment of the trial

court affirming the Commission’s order is reversed, the Commission’s order is reversed, and the

cause is remanded to the Commission for further proceedings consistent with the Court’s

opinion. The appellee shall pay all costs relating to this appeal, both in this Court and in the

court below.